Citation Nr: 0707151	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for right foot, pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to June 1990 
and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 decision by the RO in 
Huntington, Virginia and a July 2004 decision by the RO in 
New York, New York.  The November 2001 RO decision granted 
the veteran's claim for service connection for right foot pes 
planus and assigned a 10 percent rating, effective from 
October 4, 1999, the date of receipt of his claim for this 
condition.  The July 2004 RO decision increased the rating to 
30 percent, also effective as of October 4, 1999.  The 
veteran wants an even higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (requiring that VA 
adjudicators consider whether the veteran's initial rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times).  See also AB v. Brown, 6 
Vet. App. 35, 39 (1993) (even if a rating is increased during 
the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).


FINDING OF FACT

The veteran's right foot pes planus is currently evaluated as 
30 percent disabling; there is no objective evidence of loss 
of use of the right foot, or bilateral claw foot rising to a 
disability level of 50 percent; and he is not service 
connected for any disability of the left foot.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for right foot pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5278, 5284 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for an initial increased rating.  This is evident from 
letters sent to him in February 2000, May 2001 and August 
2001.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in May 2001 
and August 2001, prior to the initial rating decision at 
issue in November 2001.  And even assuming for the sake of 
argument that initial VCAA notice was not fully compliant, 
this since has been rectified inasmuch as his claim was 
readjudicated in the July 2004 statement of the case (SOC) 
and November 2004 supplemental SOC (SSOC) based on the 
additional evidence received after that initial decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream disability rating and 
effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for a higher initial disability rating, so these 
downstream disability rating and effective date elements 
become moot.  See Bernard v. Brown, 4 Vet. App. 384(1993).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of his disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to his claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.

Factual Background

VA outpatient treatment records dated from 2001 to 2004 
reflect continuing podiatry treatment for bilateral hallux 
valgus, bunions and bilateral pes planus.

In 2001, the RO received lay statements from the veteran's 
wife, brother and sister.  The statements essentially 
indicated that the veteran frequently complained about pain 
in his feet.  Moreover, prior to entering the military he was 
athletic and physically fit, however now he seemed 
"sluggish", and after short walks he stated that he needed 
to sit and rest his feet.   

In January 2001, the veteran underwent a VA foot examination 
in which he reported a history of foot pain for the past 10 
years which was treated with arch supports and surgery to 
align his toe.  He complained of right foot dorsum pain which 
was constant and swelling.  He reported that he was unable to 
walk long distances.  Examination revealed bilateral hallux 
valgus of the great toes and the right was worse than the 
left.  Tenderness was noted over the right dorsum aspect of 
the great toe, but no edema or weakness was found and his 
gait and posture were normal.  The examiner also found no 
evidence of hammertoes and indicated that there was full 
range of motion of the lower extremities.  Examination also 
revealed mild flexible pes planus.  The diagnoses were pes 
planus and bilateral great toe hallux valgus.  

A VA X-ray study of the right foot, was performed in 
conjunction with the above examination.  The findings 
revealed hallux valgus deformity.

In a November 2001 rating decision, the RO granted service 
connection for right foot pes planus and assigned a 10 
percent rating under the criteria of Diagnostic Code (DC) 
5276, effective October 4, 1999.

In January 2002, the veteran submitted a notice of 
disagreement in which he reported that he experienced pain in 
his right foot and felt his rating should be greater than 10 
percent.  

In June 2004, the veteran underwent another VA foot 
examination in which he described experiencing right bunion 
pain as well as arch and heel pain.  In terms of his pain he 
reported that it was greatest on ambulation, but he also 
experienced pain when at rest and the pain was daily.  The 
veteran reported that factors contributing to the pain 
included walking and the pain was relieved with the proper 
shoes.  He reported that he had been fitted with orthotics, 
and he used over the counter pads, cups, and insoles.  In 
terms of the effects on his daily occupation, he stated that 
he was fired from his job due to his foot and back condition.  
The examiner noted some evidence of flare-up of joint disease 
around the right bunion on the first metacarpophalangeal 
joint (MPJ).   

Examination showed passive range of motion in the right ankle 
to be to 10 degrees dorsiflexion; both plantar flexion and 
inversion were within normal limits; and eversion was 
increased.  Passive range of motion in the right foot was to 
15 degrees dorsiflexion in the first MPJ; and plantar flexion 
was within normal limits.  Pain was noted at the beginning of 
range of motion testing on the right first MPJ.  The examiner 
noted that pain was restricting the veteran's range of 
motion.  Pain was also indicated on palpation and medical 
eminence/bunion.  The examiner noted severe pronation and pes 
planus.  He reported that the veteran had bowing of the 
Achilles tendon secondary to pes planus which added to 
discomfort on inversion and eversion.  In terms of the 
veteran's hallux valgus, the examiner reported that it was 
moderately severe in the right foot.  The diagnoses were 
hallux abducto valgus of the right foot and painful bilateral 
pes planus.

A VA X-ray study of the feet, was performed in conjunction 
with the above examination, and it showed hallux valgus.  

In a July 2004 rating decision, the RO increased the 
veteran's disability rating for right foot pes planus to 30 
percent disabling, effective October 4, 1999.

A July 2004 VA podiatry brief operative note, revealed that 
the veteran underwent surgery for a right bunionectomy.  

In September 2004, the veteran was assigned a temporary total 
evaluation under 38 C.F.R. § 4.30, from July 16, 2004 to 
September 30, 2004 for convalescence following surgery of his 
right foot.

In October 2004 the veteran was afforded another VA foot 
examination.  He complained of discomfort over his right 
first MPJ.  In order to relive the discomfort he completed 
home exercises.  He also complained of pain of damp and cold 
days which lasted for a few hours.  He felt change in the 
weather was a precipitating factor of his foot pain but the 
examiner noted no additional limitation or functional 
impairment beyond the pain.  The veteran felt his right foot 
condition limited his ability to walk, in that he could not 
walk for more than two blocks and could not stand for long 
periods of time.  

Examination showed passive range of motion in the right ankle 
to be to 10 degrees dorsiflexion; 5 degrees plantar flexion; 
and both inversion and eversion were within normal limits.  
Passive range of motion in the right foot was within normal 
limits on manual pressure in the first MPJ on dorsiflexion; 
and plantar flexion was within normal limits.  Active range 
of motion in the right ankle was to 12 degrees dorsiflexion; 
5 degrees plantar flexion; and both inversion and eversion 
were within normal limits.  Active range of motion in the 
right foot was within normal limits on manual pressure in the 
first MPJ on dorsiflexion; and plantar flexion was within 
normal limits.  The examiner found no pain on range of motion 
testing and no edema, instability, weakness or tenderness was 
noted.  The veteran's posture and gait were described as 
pronated.  The examiner noted that the veteran's pes planus 
was correctable and he experienced mild bowing of the 
Achilles tendon which was reducible.  The diagnosis was post-
operative fibrosis with early degenerative joint disease of 
the first MPJ of the right foot.  The examiner reported that 
evidence from an X-ray study completed in August 2004 showed, 
status post-operative osteotomy of the first metatarsal with 
minimal callus present.     



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The specific claim at issue involves the veteran's 
dissatisfaction with the initial rating assigned for his 
disability following the grant of service connection for pes 
planus of the right foot in November 2001.  The Court has 
found there is a distinction between a veteran's disagreement 
with the initial rating assigned following a grant of service 
connection and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance 
in determining the proper evaluation of disability, and 
"staged" ratings are to be considered in order to reflect 
the changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pes planus, or flat feet, is evaluated under 38 C.F.R. § 
4.71a, DC 5276.  Under this code, pronounced symptoms, with 
marked pronation, extreme tenderness on plantar surfaces of 
the feet, marked inward displacement and severe spasms of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, are rated 30 percent disabling for 
unilateral symptoms and 50 percent disabling for bilateral 
symptoms.

The veteran's service-connected right foot disability has 
been rated 30 percent disabling by the RO under the 
provisions of DC 5276.  Under this provision, the veteran is 
in receipt of the highest rating available for a unilateral 
foot disorder, and he is entitled to no further compensation 
under 5276 for a single right foot condition.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See VAOPGCPREC 36- 97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received 
less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because functional 
loss is already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating based on functional loss is not available.

The Board points out that under DC 5276, as described above, 
a 50 percent rating is available for bilateral pes planus.  
Bilateral pes planus has been noted in VA examinations.  A 50 
percent evaluation under DC 5276, however, is not warranted.  
The veteran has not been awarded service connection for a 
left foot disability, and there is no indication in the 
record that left foot pes planus is related to any such 
disorder of the right foot.  Thus, in the Board's view, a 
rating contemplating bilateral pes planus is inapplicable 
herein.

The Board will consider whether a higher rating can be 
granted under any other diagnostic code pertinent to a foot 
disorder.

The only higher ratings available for disabilities of the 
feet is a 50 percent rating under DC 5278 applicable to 
bilateral acquired claw foot, and a 40 percent rating for 
loss of use of the foot under DC 5284.  38 C.F.R. § 4.71a.

However, the record does not indicate the presence of 
bilateral claw foot.  Thus DC 5278 is not for application.  
The only other potentially applicable rating would be a 
rating for loss of use of the foot.  Here, a 40 percent 
rating is provided under DC 5284, and the Note indicates that 
a 40 percent rating is assigned when there is "actual loss of 
use" of a foot.  But the veteran has not contended that he 
has actual loss of use of his right foot, and evidence shows 
that he is able to ambulate.  He has not claimed entitlement 
to special monthly compensation for loss of use of his right 
foot, and the Board does not have jurisdiction over this 
issue.  Accordingly, the Board will not consider the 
regulation defining loss of use for purposes of special 
monthly compensation.  38 C.F.R. § 4.63 (2006).

In addition to the schedular criteria described above, the 
Board has considered the potential application of the various 
other provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Though the veteran has noted that his foot condition 
has caused marked interference with employment, he has not 
submitted any evidence to confirm this contention.  Even 
assuming he did submit evidence to justify his marked 
interference with employment, the Board notes that the 
schedular rating criteria is designed to take such factors 
into account.  There also is no evidence suggesting the 
veteran has been frequently hospitalized for treatment of his 
right foot pes planus.  Instead, with the exception of his 
2004 right bunionectomy, the vast majority of his treatment 
and evaluation has been on an outpatient, as opposed to 
inpatient, basis.  So there are no grounds for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that an 
initial rating in excess of 30 percent is warranted for the 
veteran's right foot pes planus.  Thus, that benefit sought 
on appeal must be denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for right foot, pes planus is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


